



EXHIBIT 10.1


graphica03.jpg [graphica03.jpg]


William A. Foley
Chairman & Chief Executive Officer
Libbey Inc.




[DATE]


[NAME]
[ADDRESS]


Dear [NAME]:


Libbey Inc. (the “Company”) considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel. In
that connection, the Company’s Board of Directors (the “Board”) recognizes that,
as is the case with many publicly held companies, the possibility of a change in
control of the Company may exist and that the uncertainty and questions that it
may raise among management could result in the departure or distraction of
management personnel to the detriment of the Company and its shareholders.
The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Company’s management, including you, to their
assigned duties without the distraction arising from the possibility of a change
in control of the Company. In order to induce you to remain in its employ, the
Company hereby agrees that after this letter agreement (this “Agreement”) has
been fully executed, you will receive the severance benefits set forth in this
Agreement if your employment with the Company is terminated under the
circumstances described below subsequent to a Change in Control (as defined in
Section 2).
1. Term of Agreement. The term of this Agreement will commence on [DATE], and
will continue in effect through December 31, 2018. Commencing on January 1, 2019
and on each January 1 thereafter, the term of this Agreement will be extended
automatically for one additional year unless the Company gives you written
notice, not later than September 30 of the preceding calendar year, that the
Company does not wish to extend this Agreement for the subsequent year. For
example, if the Company does not desire to renew this Agreement for the 2019
calendar year, the Company must, on or before September 30, 2018, give you
written notice that the term of this Agreement will not be renewed for the 2019
calendar year. If a Change in Control occurs during the initial or any extended
term of this Agreement, the term of this Agreement will continue for a period of
not less than 24 months beyond the month in which the Change in Control
occurred.
2. Change in Control. For purposes of this Agreement, a Change in Control will
be deemed to occur if:
(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent or more of the combined
voting power of the Company’s then outstanding securities. For purposes of this
Agreement, the term “Person” is used as the term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
However, the term “Person” does not include the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company. For purposes of this Agreement, the term “Beneficial Owner” has the
meaning given to it in Rule 13d-3 under the Exchange Act;
(b) during any period of two consecutive years (not including any period prior
to the execution of this Agreement), Continuing Directors cease for any reason
to constitute at least a majority of the Board. The term “Continuing Directors”
means (i) individuals who were members of the Board at the beginning of the two
year period referred to above and (ii) any individuals elected to the Board,
after the beginning of the two year period referred to above, by a vote of at
least two-thirds of the directors





--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 2


then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously approved in accordance
with this provision. Notwithstanding the immediately preceding sentence, an
individual who is elected to the Board after the beginning of the two year
period will not be deemed a Continuing Director if the individual was designated
by a person who has entered into an agreement with the Company to effect a
transaction described in Sections 2(a), (c) or (d);
(c) the consummation of a merger or consolidation of the Company with any other
corporation (or other entity), other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than two-thirds
of the combined voting power of the voting securities of the Company or the
surviving entity outstanding immediately after the merger or consolidation; or
(d) the consummation of a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.
3. Termination Following Change in Control.
(a) General. If, (i) during the term of this Agreement, a Change in Control
occurs and the Company terminates your employment without Cause, or you
terminate your employment for Good Reason, within the two year period
immediately following the date on which the Change in Control occurs, or (ii)
during the term of this Agreement, the Company terminates your employment
without Cause, or you terminate your employment for Good Reason, and within six
months thereafter a Change in Control occurs, then you will be entitled to the
benefits provided in Section 4, and those benefits will be paid notwithstanding
the subsequent expiration of the term of this Agreement.
Notwithstanding anything to the contrary in this Agreement, you will not be
entitled to any payment under Section 4 if your employment is terminated as a
result of your death or Permanent Disability. “Permanent Disability” means any
incapacity due to physical or mental illness as a result of which you are absent
from the full-time performance of your duties with the Company for six
consecutive months and do not return to the full-time performance of your duties
within 30 days after the Company gives Notice of Termination to you.
(b) Cause. “Cause” means the occurrence of any of the following events: (i) your
willful and continued failure (other than as a result of your incapacity due to
physical or mental illness or after your issuance of a Notice of Termination for
Good Reason) to substantially perform your duties with the Company after the
Board has delivered to you a written demand for substantial performance that
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties; (ii) your willful and continued failure
(other than as a result of your incapacity due to physical or mental illness or
after your issuance of a Notice of Termination for Good Reason) to substantially
follow and comply with the specific and lawful directives of the Board, after
the Board has delivered to you a written demand for substantial performance that
specifically identifies the manner in which the Board believes that you have not
substantially followed or complied with the directives of the Board; (iii) your
commission of an act of fraud or dishonesty that causes harm to the Company;
(iv) your material failure to comply with a Company policy or code of conduct;
(v) your material breach of any material obligation under any written agreement
between you and the Company; or (vi) your engagement in illegal conduct or gross
misconduct that causes harm to the Company. Termination of your employment will
not be deemed to be for Cause unless and until the Company has delivered to you
a copy of a resolution duly adopted by the affirmative vote of a majority of the
entire membership of the Board specifying in reasonable detail the particulars
of the conduct constituting Cause.
(c) Good Reason. “Good Reason” means the occurrence of any of the following
circumstances without your consent unless such circumstances are fully corrected
(provided such circumstances are capable of correction) prior to the Date of
Termination specified in the applicable Notice of Termination:
(i) you cease to be an officer of the Company;
(ii) the Company’s reduction of your annual base salary and the reduction is not
applied in the same or similar manner to similarly situated employees;
(iii) a material reduction in your annual incentive compensation opportunity
established for the position held by you and the reduction is not applied in the
same or similar manner to similarly situated employees;





--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 3


(iv) a material reduction or elimination of an executive benefit or an employee
benefit and the reduction is not applicable to similarly situated employees in
the same or similar manner; or
(v) the Company’s material breach of any written agreement between the Company
and you and the Company does not remedy it prior to the expiration of 60 days
after receipt of written notice of the breach given by you to the Company.
If you do not deliver to the Chief Executive Officer, within 90 days after the
date on which you knew or should have known of the Good Reason event, written
notice specifying in reasonable detail the particulars giving rise to the Good
Reason Event, you will be deemed conclusively to have waived that particular
Good Reason Event (but not any subsequent Good Reason Event) even if your
failure to give timely notice of the Good Reason event is a result of your
incapacity due to physical or mental illness. In all events, the Company will be
given a 30 day period to cure or remedy the condition giving rise to the
Executive’s notice.
(d) Notice of Termination. Any purported termination of your employment by the
Company or by you (other than termination as a result of your death, in which
case your employment will terminate automatically, or as a result of resignation
or retirement that is not at the written request of the Company and is not for
Good Reason) will be communicated by written Notice of Termination to the other
party hereto in accordance with Section 9. “Notice of Termination” means a
written notice that indicates the specific termination provision in this
Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.
(e) Date of Termination, Etc. “Date of Termination” means the date on which your
employment with the Company is terminated. Notwithstanding any other provision
of this Agreement to the contrary, if you incur a termination of employment that
is not a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), your right to all
amounts payable upon such termination of employment pursuant to Section 4 will
vest on the Date of Termination, but payment of any amount that is subject to
Section 409A will be deferred until you have incurred a separation from service
(or, if required by Section 4(b), six months thereafter).
4. Compensation Upon Termination.
(a) If you terminate your employment for Good Reason or the Company terminates
your employment without Cause (other than as a result of your death or Permanent
Disability), in each case in accordance with the terms of Section 3(a), then you
will be entitled to the benefits provided below:
(i) The following accrued benefits: (A) your base salary earned through the Date
of Termination; (B) any earned but unpaid vacation pay as of the Date of
Termination; (C) reimbursement of any expenses properly incurred prior to the
Date of Termination in accordance with the Company’s policy on business expense
reimbursement; (D) any amount or benefits to which the Executive is entitled
under any pension plan, retirement savings plan, equity participation plan,
stock purchase plan, medical benefit plan or other benefit plan or employment
policy maintained by the Company in accordance with the terms of the plan,
policy or arrangement; and (E) any incentive compensation earned but not yet
paid for a performance period ended prior to the Date of Termination at the time
it would otherwise have been paid but for the termination;
(ii) In lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company will pay to you, at the time specified in
Section 4(b), a lump-sum severance payment equal to the sum of the following:
(A)
two times your annual base salary at the rate in effect as of the date on which
Notice of Termination is given (but without regard to any reduction in base
salary that constituted, or would have constituted, Good Reason); and

(B)
two times your target annual incentive compensation opportunity as in effect as
of the date on which Notice of Termination is given (but without regard to any
reduction in incentive compensation opportunities that constituted, or would
have constituted, Good Reason);

(iii) With respect to the annual incentive compensation opportunity during the
year in which the Date of Termination occurs, you will receive payment of a
prorated amount based on actual performance for the year. The amount payable
pursuant to this clause will be paid, subject to Section 4(b), between January 1
and March 15 of the year following the year in which the Date of Termination
occurs;
(iv) Any equity compensation awards that are subject to time vesting
requirements and remain unvested at the Date of Termination will become fully
vested as of the Date of Termination. If a Change in Control occurs within six
months





--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 4


following a termination by the Company without Cause or termination by the
Executive for Good Reason, then any equity compensation awards that were subject
to time vesting requirements and remained unvested as of the Date of Termination
will become vested as of the date of the Change in Control.
(v) Executive outplacement services paid for by the Company; provided however,
that the Company is not required to pay any amount for such services that
exceeds 15% of the Executive’s annual base salary at the time of termination
(without regard to any reduction in base salary that constituted, or would have
constituted, Good Reason); provided, further that the services are received by
you prior to the last day of your second taxable year following the taxable year
in which your “separation from service” occurred.
(vi) Continuation of your medical, prescription drug, dental and life insurance
benefits (collectively, "Insurance Benefits") for a period of 18 months
following the Date of Termination or until such earlier time as you receive
medical or life insurance coverage through a future employer. You will continue
to pay the employee portion of costs for the continued Insurance Benefits on a
monthly basis.
(vii) You will be entitled to financial planning services paid for by the
Company; provided; however, that the Company is not required to pay any amount
for the services that exceeds $10,000.
(b) The payments provided for in this Section 4 will be made not later than the
fifth business day following the Date of Termination or the Change in Control;
provided, however, that if the Company, in its sole discretion, determines that
the Change in Control does not constitute a “change in control event” as defined
in Section 409A, then all such payments that (i) the Company determines are not
“Section 409A Payments” or (ii) exceed the amount that would have been paid had
the termination not occurred in connection with a Change in Control, will be
paid in a lump sum and the remaining installments will be paid at the time they
would have been paid had the termination not occurred in connection with a
Change in Control (or, if earlier, not more than five days after a change in
control event, as defined in Section 409A, occurs). As used herein “Section 409A
Payments” means amounts that constitute deferred compensation subject to Section
409A. Notwithstanding any provisions of this Section 4 to the contrary, if you
are a “specified employee” (within the meaning of Section 409A and determined
pursuant to policies adopted by the Company) on the Date of Termination, amounts
that otherwise would be payable pursuant to Section 4(c) (as well as any other
payment or benefit that you are entitled to receive upon your separation from
service and that would be considered a Section 409A Payment), to the extent that
such amounts constitute Section 409A Payments during the six-month period
immediately following the Date of Termination (the “Delayed Payments”) will
instead be paid or made available on the earlier of (A) the first day of the
seventh month following your Date of Termination and (B) your death. For
purposes of this Agreement, all amounts payable pursuant to Section 4(c) will be
considered 409A Payments except to the extent that the Company, in its sole
discretion, determines that such amounts satisfy an exception to Section 409A,
including the exception for short-term deferrals set forth in Treasury
Regulation §1.409A-1(b)(4) and the exception for certain separation pay plans
set forth in Treasury Regulation §1.409A-1(b)(9)(iii), which will be applied to
all installments commencing with the first installment that does not qualify as
a short-term deferral until the limitation on such separation pay plans is
reached. In connection with the Company’s determination as set forth in the
preceding sentence, you may furnish the Company with a tax opinion or other
evidence that an exception applies but the Company will not be bound by any such
opinion or evidence.
(c) Payment of any amount to you and the provision of any benefits to you, or on
your behalf, pursuant to this Section 4 and your acceptance of such amounts will
be conditioned on your execution and delivery to the Company, no later than 60
days after the Date of Termination, of a general waiver and release of claims in
the form attached hereto as Exhibit A or in such other form as the Company may
reasonably request to provide a complete release of all claims and causes of
action you or your estate may have against the Company, except claims and causes
of action arising out of, or related to, the obligations of the Company pursuant
to this Agreement and Claims (as defined in Exhibit A) for vested benefits under
any pension plan, retirement plan and savings plan, rights under any equity
compensation plan and stock purchase plan and rights to continuation of medical
care coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985 and any similar state law.
(d) There will be no offset to any compensation or other benefits otherwise
payable to you, or on your behalf, pursuant to the terms of Section 4 as a
result of your receipt of any pension, retirement or other benefit payments
(including, but not limited to, accrued vacation) except as provided by Section
9(m).
5. Successors; Binding Agreement.
(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this





--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 5


Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain the assumption and agreement prior to the effectiveness of any
such succession will be a breach of this Agreement and will entitle you to
terminate your employment and receive compensation from the Company in the same
amount and on the same terms to which you would be entitled hereunder if you
terminate your employment for Good Reason following a Change in Control. Unless
expressly provided otherwise, “Company” as used herein will mean the Company as
defined in this Agreement and any successor to its business and/or assets as
aforesaid.
(b) This Agreement will inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, will be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.
6. Personal Property, Records and Confidential Data.
(a) You acknowledge and agree that all personal property and equipment furnished
to or paid for by the Company or prepared by you in the course of or incident to
your employment by the Company belongs to the Company and will be promptly
returned to the Company upon termination of the employment. “Personal property”
includes, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), all computers, lap tops, personal digital
assistants, cellular phones and other electronic devices and all other
proprietary information relating to the business of the Company or any
affiliate, including information stored on any non-Company owned or furnished
device, network, storage location or media in your possession or control.
Following termination of employment, you agree not to retain any written or
other tangible material containing any proprietary information or Confidential
Information of the Company or any affiliate of the Company.
(b) You acknowledge that in connection with the performance of your duties
during the term of this Agreement, the Company will make available to you, or
you will have access to, certain Confidential Information of the Company. You
acknowledge and agree that any and all Confidential Information learned or
obtained by you during the course of your employment by the Company or otherwise
(including, without limitation, information that you obtained through or in
connection with your stock ownership in and employment by the Company), whether
developed by you alone or in conjunction with others or otherwise, will be and
is the property of the Company.
(c) You will keep all Confidential Information confidential and will not use the
Confidential Information other than in connection with your discharge of your
duties hereunder. You will safeguard the Confidential Information from
unauthorized disclosure. This covenant is not intended to, and does not limit in
any way, any of your duties or obligations to the Company under statutory or
common law not to disclose or to make personal use of the Confidential
Information or trade secrets.
(d) Following your termination of employment, as soon as possible after the
Company’s written request, you will return to the Company all written or
electronic Confidential Information that has been provided to you, and you will
destroy or return (at the Company’s option) all copies of any analyses,
compilations, studies or other documents prepared by you or for your use
containing or reflecting any Confidential Information. Within ten business days
of your receipt of such request, you will deliver to the Company a notarized
document certifying that the Confidential Information has been returned or
destroyed in accordance with this Section 6(d). However, if the Confidential
Information is contained on books, manuals, records, reports, notes, contracts,
lists, blueprints, documents, materials and copies thereof (including computer
files), computers, lap tops, personal digital assistants, cellular phones or
other electronic devices belonging to the Company, then such property with all
data including Confidential Information, will be returned to the Company.
(e) For the purposes of this Agreement, “Confidential Information” will mean all
information not generally known to the public, regardless of form or format,
relating directly or indirectly to the business of the Company or any of its
corporate affiliates or subsidiaries, or any existing or prospective customer,
supplier, investor, or other associated third party, or of any other person or
entity that has entrusted information to the Company in confidence. By way of
illustration only and without limiting the preceding sentence, Confidential
Information includes information relating to business processes, practices or
methods; policies, plans, publications, manuals, records, articles or other
documents; research; operations; services; strategies; techniques; agreements,
contracts or terms of agreements; transactions, potential transactions,
negotiations or pending negotiations; inventions, unpublished patent
applications, know-how or trade secrets; computer programs, software,
applications, operating systems, software design, web design, databases or
information systems or any data contained in such systems; work-in-process;
supplier or vendor information; financial information or results, accounting
information, internal control information or accounting records; legal
information; sales or marketing information, including market studies,
advertising information, product plans, pricing information,





--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 6


customer lists or other customer information or sales forecasts; credit
information; design information; staffing or personnel information, including
employee lists or payroll information; and supplier or vendor lists and cost
information. The above list is not exhaustive, and Confidential Information also
includes other information that is marked or otherwise identified or treated as
confidential or proprietary, or that would otherwise appear to a reasonable
person to be confidential or proprietary in the context and circumstances in
which the information is known or used. Confidential Information does not lose
its status under this Agreement if it is not marked as “confidential.”
Confidential Information includes information developed by you in the course of
your employment by Company as if Company furnished the same Confidential
Information to you in the first instance. For purposes of this Agreement, the
Confidential Information will not include and your obligations under this
Section 6 will not extend to (i) information that is available in the public
domain and (ii) information that is required to be disclosed by lawful order of
a court of competent jurisdiction, provided that you give the Company notice of
the disclosure requirement and cooperate with the Company in connection with any
action by the Company to seek a protective order or confidential treatment for
the information.
(f) Notwithstanding anything in this agreement to the contrary, you will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (i) is made in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, but solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
(g) If you file a lawsuit against the Company for retaliation for reporting a
suspected violation of law, you may disclose the trade secret to your attorney
and use the trade secret information in the court proceeding, if you (i) file
any document containing the trade secret under seal and (ii) do not disclose the
trade secret, except pursuant to court order.
(h) Nothing in this Agreement limits your ability to file a charge or complaint
with the Equal Employment Opportunity Commission, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission, the Financial Industry Regulatory Authority, or any other
federal, state, or local governmental agency or commission (“Government
Agencies”). This Agreement does not limit your ability to communicate with
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to Libbey. This Agreement does not limit your
right to receive an award for information provided to any Government Agencies.
Nothing in this Agreement in any way prohibits or is intended to restrict or
impede you from exercising protected rights under Section 7 of the National
Labor Relations Act.
(i) Any reference to the Company in this Section 6 will include the Company and
its affiliates.
7. Additional Covenants.
(a) Non-Interference with Customer Accounts. You covenant and agree that (i)
during employment and (ii) for a period of 12 months commencing on the Date of
Termination, except as may be required by your employment by the Company, you
will not directly or indirectly, personally or on behalf of any other person,
business, corporation, or entity, contact or do business with any customer of
the Company with respect to any product, business activity or service which is
competitive with any product, business, activity or service of the type sold or
provided by the Company.
(b) Non-Competition. In consideration of and in connection with the benefits
provided to you under this Agreement and in order to protect the goodwill of the
Company, you hereby agree that if your employment is terminated under conditions
giving rise to payment under Section 4, then, unless the Company otherwise
agrees in writing, for a period of 12 months commencing on the Date of
Termination, you will not engage in any Prohibited Activity. “Prohibited
Activity” means activity in which you contribute your knowledge, directly or
indirectly, in whole or in part, as an employee, employer, owner, operator,
manager, advisor, consultant, agent, partner, director, stockholder, officer,
volunteer, intern, or any other similar capacity, to an entity engaged in the
same or similar business as the Company, including those who sell, in
competition with the Company, the same type of products as are sold by the
Company, including without limitation glass tableware or other glass products,
ceramic dinnerware, metalware and plastic supplies to the foodservice, retail
(whether brick and mortar or internet) and business-to-business channels of
distribution. Prohibited Activity also includes activity that may require or
inevitably require disclosure of trade secrets, proprietary information, or
Confidential Information. Without limiting the foregoing, the Company regards
the following business operations as its primary, but not exclusive,
competitors: The Oneida Group, Inc., including Anchor Hocking and Oneida Ltd.;
Arc International and its affiliates, including Cardinal International, Inc.;
the glass tableware business of Owens-Illinois, Inc.; Luigi Bormioli; Bormioli
Rocco Casa SpA; Durobor; Vicrila; Crilamex; the Kedaung group of companies of
Indonesia; the Sisecam group of companies of Turkey including Pasabahce; Ocean
Glass, Anhui DeLi Glassware Co., Ltd.; Stone Island; and any distributor of
products manufactured or sold by any of the preceding competitors. Nothing in
this Agreement prohibits you from purchasing or owning





--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 7


less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that you are not a controlling person of, or a member of a group that controls,
that corporation.
(c) No Diversion. You covenant and agree that in addition to the other covenants
set forth in this Section 7, (i) during your employment and (ii) for a period of
12 months following your Date of Termination, you will not divert or attempt to
divert or take advantage of or attempt to take advantage of any actual or
potential business opportunities of the Company (e.g., joint ventures, other
business combinations, investment opportunities, potential investors in the
Company, and other similar opportunities) of which you became aware as a result
of your employment with the Company.
(d) Non-Recruitment. You acknowledge that the Company has invested substantial
time and effort in assembling its present workforce. Accordingly, you covenant
and agree that during employment and for period of 12 months commencing on the
Date of Termination, you will not either for your own account or jointly with or
as a manager, agent, officer, employee, consultant, partner, joint venture owner
or shareholder or otherwise on behalf of any other person, firm or corporation
directly or indirectly entice, solicit, attempt to solicit, or seek to induce or
influence any officer or employee of the Company to leave his or her employment
with the Company or to offer employment to any person who on or during the six
month period immediately preceding the date of the solicitation or offer was an
employee of the Company; provided, however, that this Section 7(d) will not be
deemed to be breached with respect to an employee or former employee of the
Company who responds to a general advertisement seeking employment or who
otherwise independently initiates contact for the purpose of seeking employment.
(e) Non-Disparagement. You covenant and agree that during your employment and
after your Date of Termination, you will not denigrate or disparage the Company
or any of its directors, officers, employees, equity holders, contractors,
customers or competitors (“Covered Parties”) or the Company’s products and will
not make or post any negative or critical remarks in any newspaper, electronic
media, blog or other public forum concerning the Company or the Covered Parties
or their business, management or employment practices. Nothing in this paragraph
will preclude you from providing truthful testimony if mandated by subpoena or
court order to do so, or from cooperating fully with any valid request for
information from a government agency.
(f) Severability and Modification of any Unenforceable Covenant. It is the
parties’ intent that each of the covenants in this Section 7 be read and
interpreted with every reasonable inference given to its enforceability.
However, it is also the parties’ intent that if any term, provision or condition
of the covenants in this Section 7 is held to be invalid, void or unenforceable,
the remainder of the provisions thereof will remain in full force and effect and
will in no way be affected, impaired or invalidated. Finally, it is also the
parties’ intent that if it is determined any of the covenants in this Section 7
are unenforceable because of over breadth, then the covenants will be modified
so as to make it reasonable and enforceable under the prevailing circumstances.
(g) Tolling. If you breach any covenant in this Section 7, the running of the
period of restriction will automatically toll and suspend for the amount of time
that the breach continues, and will automatically recommence when the breach is
remedied so that the Company will receive the benefit of your compliance with
the covenants in this Section 7.
(h) Construction. Any reference to the Company in this Section 7 will include
the Company and its affiliates.
8. No Assignment. This Agreement and the rights and duties hereunder are
personal to you and will not be assigned, delegated, transferred, pledged or
sold by you without the Company’s prior written consent. You hereby acknowledge
and agree that the Company may assign, delegate, transfer, pledge or sell this
Agreement and the rights and duties hereunder (a) to an affiliate of the Company
or (b) to any third party in connection with (i) the sale of all or
substantially all of the Company’s assets or (ii) a stock purchase, merger, or
consolidation involving the Company. This Agreement will inure to the benefit of
and be enforceable by the parties hereto, and their respective heirs, personal
representatives, successors and assigns.
9. Miscellaneous Provisions.
(a) Payment of Taxes. Except as specifically provided for in this Agreement, to
the extent that any taxes become payable by you by virtue of any payments made
or benefits conferred by the Company, the Company will not be liable to pay or
obligated to reimburse you for any such taxes or to make any adjustment under
this Agreement. Any payments otherwise due under this Agreement to you,
including, but not limited to, the base salary and any bonus compensation, will
be reduced by any required withholding for federal, state and/or local taxes and
other appropriate payroll deductions.
(b) Notices. All notices and other communications required or permitted to be
given pursuant to this Agreement will be in writing and will be considered as
properly given or made (i) if delivered personally or (ii) after the expiration
of five days from the date upon which the notice was mailed from within the
United States by certified mail, return receipt requested, postage





--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 8


prepaid, (iii) upon receipt by prepaid telegram or facsimile transmission (with
written confirmation of receipt) or (iv) after the expiration of the second
business day following deposit with an overnight delivery service. All notices
given or made pursuant hereto will be so given or made to the parties at the
following addresses:
If to you:
[NAME]
[ADDRESS]


If to the Company:
Libbey Inc.
300 Madison Avenue
P.O. Box 10060
Toledo, Ohio 43604
Facsimile: (419) 325-2585
Attention: Secretary
The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions hereof.
(c) Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, the provision will be severed and enforced to the
extent possible or modified in such a way as to make it enforceable, and the
invalidity, illegality or unenforceability thereof will not affect the validity,
legality or enforceability of the remaining provisions of this Agreement.
(d) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Ohio applicable to contracts executed
in and to be performed in that state, except with respect to matters of law
concerning the internal corporate affairs of any corporate entity which is a
party to or the subject of this Agreement, and as to those matters, the law of
the jurisdiction under which the respective entity derives its powers will
govern. Further, the arbitration provision in Section 9(k) will be governed
solely by the Federal Arbitration Act as will any action to compel, enforce,
vacate or confirm proceedings, awards or orders under the arbitration provision.
The parties irrevocably agree that all actions to enforce an arbitrator’s award
pursuant to Section 9(k) of this Agreement will be instituted and litigated only
in federal or state courts sitting in Toledo, Ohio and each of the parties
hereby consents to the exclusive jurisdiction and venue of the court and waives
any objection based on forum non conveniens.
(e) Waiver of Jury Trial. THE PARTIES HEREBY WAIVE, RELEASE AND RELINQUISH ANY
AND ALL RIGHTS THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY PROVISIONS
OF THIS AGREEMENT, ANY CLAIM COVERED BY SECTION 9(L), OR TO ENFORCE AN
ARBITRATOR’S AWARD PURSUANT TO SECTION 9(k) OF THIS AGREEMENT.
(f) Counterparts. This Agreement may be executed in counterparts, each of which
will be an original, but all of which will constitute one and the same
instrument.
(g) Entire Understanding. This Agreement including all Exhibits and Recitals
hereto which are incorporated herein by this reference, together with the other
agreements and documents being executed and delivered concurrently herewith by
you, the Company and certain of its affiliates, constitute the entire
understanding among all of the parties hereto and supersedes any prior
understandings and agreements, written or oral, among them respecting the
subject matter within.
(h) Headings. The headings, titles and subtitles herein are inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.
(i) Amendment. Except as set forth in Sections 7(f) and 9(c), this Agreement
will not be changed or amended unless in writing and signed by both you and the
Chairman of the Board of Directors or Chief Executive Officer or unless amended
by the Company in any manner provided that your rights and benefits will not be
diminished by any amendment made by the Company without your written consent to
the amendment.
(j) Advice of Counsel. You acknowledge (i) that you have consulted with or have
had the opportunity to consult with independent counsel of your own choice
concerning this Agreement and have been advised to do so by the Company, and
(ii) that





--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 9


you have read and understand this Agreement, are fully aware of its legal
effect, and have entered into it freely based on your own judgment.
(k) Arbitration. The parties agree to submit to arbitration on any dispute, not
contrary to law, related to this Agreement, its provisions or interpretation,
any aspect of your employment relationship with the Company and any
employment-related claims you may wish to assert and agree that the arbitration
process will be the exclusive, final and binding means for resolving disputes
which the parties cannot themselves resolve. Any arbitration under this
Agreement will be conducted in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association (“AAA”) for individual,
non-aggregate claims as modified in this Agreement. Arbitration proceedings will
take place in Toledo, Ohio, before a single neutral arbitrator, selected in
accordance with AAA rules, who will be a lawyer. All arbitration proceedings
will be confidential. Neither party will disclose any information about the
evidence produced by the other party in the arbitration proceeding, except in
the course of judicial, regulatory, or arbitration proceedings, or as may be
demanded by government authority. Before making any disclosure permitted by the
preceding sentence, a party will give the other party reasonable advance written
notice of the intended disclosure and an opportunity to prevent disclosure. Each
party will have the right to take the deposition of three individuals and any
expert witness designated by the other party. Additional discovery may be had
only where the arbitrator so orders, upon a showing of substantial need. Only
evidence that is directly relevant to the issues may be obtained in discovery.
Each party bears the burden of persuasion on any claim, counterclaim or
affirmative defense raised by that party. The arbitration provisions of this
Agreement will not prevent the Company from obtaining injunctive relief from a
court of competent jurisdiction to enforce any obligations of this Agreement or
the continuing obligations of the Agreement for which the Company may obtain
provisional relief pending a decision on the merits by the arbitrator. The
arbitrator will have authority to award any remedy or relief that a court of the
State of Ohio or federal court located in the State of Ohio could grant in an
individual action based on applicable law and the claims actually made in the
arbitration. The arbitrator may allow reasonable attorney’s fees as a part of
the award where the discretion to allow such fees is provided under applicable
Ohio or federal law to prevailing parties. Any arbitration award will be
accompanied by a written statement containing a summary of the issues in
controversy, a description of the award, and an explanation of the reasons for
the award. The arbitrator’s award will be final and judgment may be entered upon
the award by any court. The administration and arbitrator’s fees for any
arbitration will be paid by the Company.
(l) Attorney’s Fees. In addition to the attorneys’ fees referred to in Section
9(k), if you prevail in any arbitration or other proceeding including to enforce
an arbitration award, or appeal in connection with this Agreement in which
attorneys’ fees are not otherwise available to the prevailing party, the Company
will reimburse you reasonable attorneys’ fees and other costs within a
reasonable time after a final award or judgment in any enforcement proceeding is
rendered.
(m) Coordination with Deferred Compensation Plans. If and to the extent that you
have elected, pursuant to the Executive Deferred Compensation Plan (“DCP”) or
any other non-qualified deferred compensation plan (the plans being referred to
as “deferred compensation plans”), to defer receipt of any of compensation,
including without limitation any performance-based equity compensation or other
equity-based compensation (as defined in the DCP), the terms of the applicable
deferred compensation plan will govern as to the events upon which compensation
that is subject to a deferral election is distributed to you and the timing of
any such distribution. However, the terms of this Agreement will govern as to
whether (and, if so, the extent to which) amounts, including without limitation
annual incentive compensation, performance-based equity compensation and other
equity-based compensation, that are subject to deferral elections have been
earned or deemed earned at the time of any distribution event contemplated by
the relevant deferred compensation plan.
(n) Compliance with Section 409A. To the extent applicable, this Agreement is
intended to comply with the provisions of Section 409A. This Agreement will be
administered in a manner consistent with this intent. References to Section 409A
will include any proposed, temporary or final regulation, or any other formal
guidance, promulgated with respect to such section by the U.S. Department of
Treasury or the Internal Revenue Service.















--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 10


If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.
 
 
 
 
 
 
Sincerely,


LIBBEY INC.
 
 
 
By:  
 
 
 
 
William A. Foley
 
 
 
Chief Executive Officer 
 
 

Agreed and Accepted as of the
___ day of [MONTH], [YEAR]
 
___________________________
Name: [NAME]
 
 












































































--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 11


EXHIBIT A


GENERAL RELEASE AND WAIVER OF CLAIMS


The undersigned, __________________, resident of the State of ___ (“Releasor”),
in accordance with and pursuant to the terms of Section 4(c) of the letter
agreement dated [DATE], between Libbey Inc., a Delaware corporation (the
“Company”), and Releasor (the “Agreement”), and the consideration therein
provided, except as set forth herein, hereby remises, releases and forever
discharges and covenants not to sue, and by these presents does for Releasor and
Releasor’s legal representatives, trustees, beneficiaries, heirs and assigns
(Releasor and the persons referred to herein, collectively, as the “Releasing
Parties”) hereby remise, release and forever discharge and covenant not to sue
the Company and its affiliates and the respective Officers, directors,
employees, equity holders, agent and representatives of each of them and all of
their respective successor and assigns (each a “Released Party” and
collectively, the “Released Parties”), of and from any and all manner of
actions, proceedings, claims, causes of action, suits, promises, damages,
judgments, executions, claims and demands, of any nature whatsoever, and of
every kind and description, choate and inchoate, known or unknown, at law or in
equity (collectively, “Claims”), which the Releasing Parties, or any of them,
now have or ever had, or hereafter can, will or may have, for, upon or by reason
of any matter, cause or thing whatsoever, against the Released Parties, and each
of them, from the beginning of time to the date hereof;
(i)
arising from Releasor’s employment, compensation, commissions, deferred
compensation plans, insurance, stock ownership, stock options, employee
benefits, and other terms and conditions of employment or employment practices
of the Company under federal, state or local law or regulation, including, but
not limited to the Employee Retirement Income Security Act of 1974 (“ERISA”), as
amended;

(ii)
relating to the termination of Releasor’s employment or the circumstances
surrounding thereof based on any contract, tort, whistleblower, personal injury,
retaliatory, wrongful discharge or any other theory under any federal, state or
local constitution, law, regulation, common law or otherwise;

(iii)
relating to payment of any attorneys’ fees incurred by Releasor; and

(iv)
based on any alleged discrimination on the basis of race, color, religion, sex,
age, national origin, handicap, disability or another category protected by any
federal, state or local law or regulation, including, but not limited to, the
Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Americans with Disabilities Act (“ADA”), the Fair
Labor Standards Act (“FLSA”), the Older Workers Benefit Protection Act of 1990
(“OWBPA”), or Executive Order 11246 (as any of these laws or orders may have
been amended) or any other similar federal, state or local labor, employment or
anti-discriminatory laws..



Notwithstanding any other provision of this General Release and Waiver of
Claims, Releasor does not release or waive Releasor’s rights and Claims against
the Company arising out of, or related to, the obligations of the Company
pursuant to the Agreement, Claims for Releasor’s vested benefits under any
pension plan, retirement plan and savings plan, rights under any equity
participation plan and stock purchase plan and rights to continuation of medical
care coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) and any similar state law.
Releasor represents and warrants on behalf of the Releasing Parties that there
has been, and there will be, no assignment or other transfer of any right or
interest in any Claims which Releasor has or may have against the Released
Parties, and Releasor hereby agrees to indemnify and hold each Released Party
harmless from any Claims, costs, expenses and attorney’s fees directly or
indirectly incurred by any of the Released Parties as a result of any person
asserting any right or interest pursuant to his, her or its assignment or
transfer of any such right or interest.
Nothing in this General Release will foreclose Releasor’s right to consult or
cooperate with any governmental agency.
Releasor agrees that if any Releasing Party hereafter commences, joins in, or in
any manner seeks relief through any suit arising out of, based upon, or relating
to any of the Claims released hereunder, or in any manner asserts against any
Released Party any of the Claims released hereunder, then Releasor will pay to
the Released Party, in addition to any all damages and compensation, direct or
indirect, all attorney’s fees incurred in defending or otherwise responding to
the suit or Claims.
Releasor acknowledges that (i) Releasor has received the advice of legal counsel
in connection with this General Release and Waiver of Claims, (ii) Releasor has
read and understands that this is a General Release and Waiver of Claims, and
(iii) Releasor it intends to be legally bound by the same.





--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 12


Releasor acknowledges that Releasor has been given the opportunity to consider
this Release for twenty-one (21) days and has been encouraged and given the
opportunity to consult with legal counsel of Releasor’s choosing before signing
it. Releasor understands that Releasor will have seven (7) days from the date on
which Releasor executes this General Release and Waiver of Claims (as indicated
by the date below his signature) to revoke Releasor’s signature and agreement to
be bound hereby by providing written notice of revocation to the Company within
the seven (7) day period. Releasor further understands and acknowledges this
Release will become effective, if not sooner revoked, on the eighth day after
the execution hereof by Releasor (the “Effective Date”).
IN WITNESS WHEREOF, Releasor has executed and delivered this General Release and
Waiver of Claims on behalf of the Releasing Parties as of the day and year set
forth below.


Dated: _______, 20___.
 
 
 
 
 
 
 
RELEASOR:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 










